Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders MGP Ingredients, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-51849, 333-119860, 333-137593, 333–162625, and 333–162626) on Post-Effective Amendment to Forms S-8 of MGP Ingredients, Inc. of our report dated March 14, 2013, with respect to the consolidated balance sheets of MGP Ingredients, Inc. and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for the year ended December 31, 2012, the six months ended December 31, 2011, and the year ended June 30, 2011, which appears in the December 31, 2012 annual report on Form10-K of MGP Ingredients, Inc. /s/ KPMG LLP Kansas City, Missouri March 12, 2013
